Citation Nr: 0905616	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-37 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder

INTRODUCTION

The Veteran had active service from August 1952 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania, which-in pertinent part, denied 
the claim.

The Veteran appeared at a local hearing in April 2008 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.

Please note that for good cause shown-advanced age, this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's sole service-connected disability is chronic 
bilateral shoulder strain, which has a total combined rating 
of 50 percent, including the bilateral factor.  His 
nonservice-connected disabilities include residuals of a 
cerebrovascular accident (stroke), adult type diabetes, and 
labyrinthitis.  An October 2005 VA aid and attendance 
examination report notes the examiner assessed the Veteran as 
requiring daily personal care, without which, hospitalization 
or a nursing home would be required.  This report, however, 
like the other examination reports of record, considers the 
Veteran's multiple disabilities, to include Parkinson's 
disease, but do not address the impact of the shoulder 
disorder alone.  An October 2006 VA joints examination report 
notes the examiner noted the Veteran had difficulty doing 
anything that required use of his upper extremities due to 
shoulder pain, and that the Veteran was a very debilitated 
elderly male.  He also noted that the Veteran's activities of 
daily living were significantly impaired because of multiple 
medical issues.

The Veteran noted at the hearing that he could barely raise 
his arms, and that he could not propel his wheel chair or 
feed himself.  His wife noted that she had to bathe, feed, 
and even clean the Veteran after he toileted.  The October 
2005 aid and attendance examiner, however, noted it was the 
Parkinson's that impaired the Veteran's use of his hands.  
Hence, an examination that focuses solely on the impact of 
the service-connected disabilities alone is needed for an 
informed review of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his service-
connected bilateral shoulder disability 
since October 2006.  After securing the 
necessary release, the AMC/RO should obtain 
any records not already associated with the 
claims file, including any ongoing VA 
treatment records.

2.  After the above is complete, the AMC/RO 
shall arrange a VA aid and attendance 
examination by an appropriate examiner to 
determine the impact of the Veteran's 
service-connected bilateral shoulder 
disabilities on his ability to perform his 
activities of daily living and his ability 
to leave his place of abode.  Nonservice-
connected disabilities may not be 
considered in making this determination.  
The claims folder should be made available 
to the examiner for review as part of the 
examination.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event the Veteran does not report for any 
ordered examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required


on his or her part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


